 Permit me to begin. Sir, by taking this opportunity to convey to 
you the congratulations of the delegation of the Dominican Republic on your 
election to the presidency of the General Assembly at its forty-seventh 
session. Coming from a region that is taking on a new dimension in the 
international community, you will no doubt take a realistic view of the major 
challenges posed by the world situation. You have first-hand experience of 
the transformations taking place in the world. You are thus superbly 
qualified to guide with composure the deliberations of the Assembly. 
We wish also to pay a warm tribute to the distinguished Saudi diplomat. 
His Excellency Mr. Samir S. Shihabi, the outgoing President, for his skill and 
for the fruitful results he achieved in his work. 
On the new international landscape, with the dissolution of the Soviet 
Union and the collapse of communism, the likelihood of a world war has 
vanished. But in many regions it remains possible that conflicts of an 
unpredictable nature could take place. 
Hence the international community should remain vigilant, because though 
it is true that the danger of nuclear war has disappeared, it is no less true 
that another menace is still with us, that of the continued quest, on the part 
of some countries, for technology for the production of nuclear weaponry, 
behind the back of the International Atomic Energy Agency. The Agency 
deserves to be revitalized so that it will be able to work effectively in its 
efforts to prevent the proliferation of those terrible weapons. 
Mankind is still burdened with problems arising out of the so-called 
conventional weapons, which are becoming more and more destructive, and what 
is needed is a degree of international control to limit them. That would make 
available resources that, if properly used, could contribute to the 
development of the countries of the third world, which are already suffering 
because of heavy public debt and restrictive and protectionist measures 
impeding international trade. 
That is the most important challenge facing mankind, and this forum is 
the right place to discuss those issues and create conditions and lay down 
guidelines to improve the lot of the two thirds of mankind that today finds 
itself threatened, not only by the economic crisis and the inequalities 
between North and South but also by the continued deterioration of the 
environment, which has been degraded by our own deliberate or unwitting use 
and abuse of it. 
I have expressed these thoughts because I come from a country, the 
Dominican Republic, that is small in size, with an area of only 48,400 square 
kilometres and a population of 7,500,000, and we feel the ill effects of the 
problems I have mentioned: burdensome external debt and declining trade 
because of restrictive and protectionist practices in the countries 
to which we export our agricultural products, whose prices are constantly 
falling in world markets. Our adverse trade situation means that we are 
losing significant resources that could be devoted to our development. 
Nevertheless, over the last two years the Dominican economy has undergone 
a successful process of adjustment that has made it possible to eliminate 
inflation, stabilize the national currency and bring the budgetary deficit 
under control, all as a result of the adoption of a restrictive monetary 
policy. This has helped to rebuild confidence in the production sectors. We 
believe that confidence in our country's business sector in the immediate 
future is indispensable for the achievement of an accelerated and sustained 
recovery of the Dominican economy. Even more important in that regard is the 
country's ability in the short term to increase the foreign-exchange income 
that it needs for its development, at a time when the export of raw materials 
is being replaced by service-sector products. 
The Dominican Republic is now pursuing closer ties with the States 
members of the Caribbean Community (CARICOM), with a view to bringing about 
our definitive entrance into CARICOM, on the basis of the great significance 
that the Dominican Government attaches at this time to the achievement of a 
more advantageous position vis-a-vis the European Economic Community as a 
State member of the Lome Convention, and the Dominican Republic is thus aiming 
to bring about greater openness in markets when it comes to selling its 
products internationally. 
The achievements of the Dominican Republic, despite the grave economic 
crisis suffered in recent years by Latin American and Caribbean countries, 
have been the result of good government, presided over by 
Dr. Joaquin Balaguer, a champion of democracy who gives us an example of what 
a leader can do with the scant resources of a poor State when they are used 
judiciously to create conditions favourable to the people. Those achievements 
include, among other things, the construction of thousands of dwellings, 
hundreds of kilometres of highways and local roads, as well as schools and 
hospitals to provide vital social services to a constantly growing population. 
Let me now turn to the situation of our fraternal neighbour, Haiti. 
Unfortunately, throughout its existence as an independent country Haiti has 
endured a chronic situation of economic penury and the impoverishment of its 
soil. This has forced its population to emigrate in waves across our borders 
and by sea in search of a better life. Today that situation is made even more 
tragic by the political crisis our Haitian brothers are going through. 
The Dominican authorities and people are not indifferent to that 
situation, which stems from the COUP d'etat that cut short 
President Aristide's experiment in democracy. 
That development was condemned by the Organization of American States (OAS), 
which imposed a trade embargo to compel the current authorities to restore 
legality. So far as the Dominican Government, presided over by 
Mr. Joaquin Balaguer, is concerned, negotiation and dialogue within the 
context of absolute respect for the norms of international law are the most 
appropriate instruments in the quest for peace. Accordingly, we have been and 
continue to be providing disinterested support to all the parties to the 
conflict, in the hope that a solution that would resolve existing differences 
can be found and that all institutions in the Republic of Haiti can again 
function normally. 
Our Government is deeply democratic, respects human rights and jealously 
guards its prerogative of guaranteeing the liberties of those inhabiting the 
Republic. 
We deplore the fragmentation of the former Yugoslavia as well as the 
tragedy that has befallen its people. Bereft of any guarantee of their 
rights, they are suffering the onslaught of a tragic fratricidal war that is 
taking a heavy toll in human lives, particularly those of women and children, 
who are subjected to constant air attacks and shellings and are deprived of 
the food and medicine they need in order to subsist and treat their wounds and 
illnesses. We support the measures adopted by the United Nations with regard 
to the former Yugoslavia, measures that urge the parties to respect human 
rights and forcefully condemn the loathsome practice of "ethnic cleansing". 
It is a source of satisfaction to my delegation to see the communication 
that is developing between the Republic of Korea and the Democratic People's 
Republic of Korea, aimed at reuniting the Korean family. We regret, however, 
that the Democratic People's Republic of Korea is persisting in its nuclear 
research with the aim of building nuclear weapons. 
By the same token, we are optimistic about the situation developing among 
the Arab peoples and the people of Israel, and we hope that this atmosphere of 
dialogue and negotiation will gain even greater momentum so that those 
concerned may live in peace and harmony on their lands while moving towards a 
future of prosperity and progress. 
Though the cold war is a thing of the past, the danger and the tragedy of 
regional conflicts are still with us. Settling those conflicts requires 
international cooperation and the good will of the parties involved. However, 
another serious threat to peace and to the well-being of our peoples still 
faces the Americas and other parts of the world. We refer here to drug 
trafficking and the destruction and social and moral harm which that scourge 
entails for all our communities. Our country supports every single measure 
taken by the United Nations to cope with this serious problem, and calls for 
continued efforts to resolve and do away with this global scourge. 
In this vein, the Dominican Republic has been taking forceful steps to 
confront this evil, pursuing a dynamic drug-abuse-prevention drive and at the 
same time launching major administrative, legislative and judicial 
initiatives, not only against drug production, but also against the marketing 
of and the trafficking in drugs. Moreover, we have signed bilateral accords 
along these lines with countries in our region and are in the final phase of 
preparations leading to our accession to the 1988 United Nations Convention 
Against Illicit Traffic in Narcotic Drugs and Psychotropic Substances. 
The facts in terms of the state of the environment the world over are 
growing ever more alarming and must be a source of concern to, and a reason 
for solidarity among, all States Members of the Organization. 
Because of interdependence, damage done to the environment anywhere in 
the world has an impact upon us all. Accordingly, international cooperation 
is necessary so that the States of the third world as well as the 
industrialized nations can strive together to ensure that present and future 
generations will be able to enjoy a clean planet Earth, where life will be 
easier and happier. The Dominican Government, aware of these facts, has 
embarked on a process of reforesting our country and of conserving our natural 
resources. We support whatever steps the international community may take 
along these lines, and, to demonstrate this, we are submitting to the Congress 
of our Republic, with a view to accession, the 1985 Vienna Convention for the 
Protection of the Ozone Layer, along with its Protocol on Substances that 
Deplete the Ozone Layer. 
At this point, we should like to refer to the matter of racial 
discrimination, yet another major problem that still shocks the conscience of 
humankind and continues to represent a major challenge to and violation of the 
most elementary norms of human rights. 
In this sense, our country has repeatedly, in this very forum, stated its 
rejection and repudiation of the apartheid system. Two years ago, right here, 
we expressed satisfaction at the announcement by the President of South 
Africa, Frederick de Klerk, of the recognition of the rights of other races in 
that country to ensure that an end would be put to the system of apartheid. 
However, today racial tensions continue to escalate, and it is not possible to 
discern any rapid progress in the process of change in South Africa. The 
policy of apartheid constitutes a crime against the conscience and the dignity 
of human beings and, therefore, it must be totally eliminated, so that a 
genuine democracy, based on a multi-ethnic and pluralist system, may be 
established in South Africa. 
The 1990s have begun with great frustration, but also with great hope 
frustration because of the stagnation or backsliding in terms of social 
progress, which the 1980s left as a legacy to the majority of developing 
countries; hope because what is taking place is a real revolution in thinking, 
which makes imperative a review and a revision of proposals for the promotion 
of development. 
In the economic arena, there is a constant search for ways and means of 
fostering the resumption of growth and modernization, as well as the more 
active participation of those countries in the world economy. The data on the 
social condition of the majority of the world's population, and the 
possibility that those data may worsen as a result of economic measures that 
have been adopted, have made it necessary to place the issue of the social 
dimension in the world at the heart of our debate. 
The concept that social issues are a secondary matter, in contrast with 
the primary process taking place in political forums, is a grave and extremely 
costly mistake. In fact, if we do not deal with the social problems they turn 
very quickly into political problems. The groan of hunger does more than 
break the silence; eventually it rends peace asunder. That is why the 
Dominican Republic backs unreservedly the convening of a world summit for 
social development. We take the view that the concept of human security, 
which that proposal reflects, refers directly to the important - indeed, the 
overriding task facing all societies: the provision of food, clothing and 
housing in quantities sufficient for all, while promoting social progress in 
harmony with the environment, and supporting those institutions that respond 
to the noblest aspirations that human beings cherish throughout their lives. 
Even if only in terms strictly of a cost-benefit analysis, it is cheaper to 
deal with social problems now. Dealing with them later involves paying the 
price of social upheaval. We literally cannot afford to ignore that truth. 
We have great pleasure in taking advantage of this opportunity to 
reaffirm our resolute support for the International Research and Training 
Institute for the Advancement of Women. The Dominican Republic is profoundly 
committed to the success of that body. 
Today, the United Nations constitutes that ecumenical, common forum where 
we set forth our ideas as we seek solutions intended to bring about a better 
life in the world in which we live a world free from discrimination and 
waste. It is our desire to see the work of this Organization revitalized so 
that it may be able more effectively to do its job and live up to its 
obligations. We give it our fullest support, and we express our faith and 
hope in universal peace and harmony. 